Citation Nr: 1329349	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for malignant melanoma, 
claimed as due to ultra-violet radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In December 2012, the Board remanded this issue for a 
hearing before the Board, which was conducted in May 2013.  
Regrettably, another remand is needed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for malignant 
melanoma.  Throughout his appeal, he has consistently 
related his melanoma, or skin cancer, to sun exposure he 
received during his service while working as a life guard.  
He reported he was not provided with protection from the sun 
during his time as a lifeguard and received several 
sunburns.

The record includes credible lay statements that the Veteran 
worked as a life guard during service and was exposed to the 
sun, as well as medical evidence of a diagnosis of malignant 
melanoma.  The record also contains letters from at least 
two different private physicians asserting that the 
Veteran's current condition is due to prolonged sun 
exposure.  However, the evidence does not include any 
medical opinion as to whether the Veteran's current skin 
cancer is due to prolonged sun exposure he received during 
service or thereafter and he was not provided with a VA 
examination.  As such the Board finds remand is required to 
provide a VA examination.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, the Board notes the record also contains VA 
treatment records through July 2013 which have not yet been 
considered by the RO.  As the Veteran was not waived RO 
consideration of these records, these updated VA treatment 
records must also be initially considered by the RO upon 
remand.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his current skin cancer, to 
include malignant melanoma.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any required tests and 
studies must be accomplished, and 
clinical findings must be reported in 
detail and correlate to a specific 
diagnosis.  

For purposes of the opinion, the 
examiner is asked to accept that the 
Veteran has a history of in-service sun 
exposure as a life guard.  The examiner 
should provide an opinion as to the 
following question:

*	Is it as likely as not (50 percent 
or greater) that the Veteran's 
current skin cancer condition was 
caused by his exposure to the sun 
during his active service?

The rationale for all opinions expressed 
must be provided.  If an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
examination report, and a rationale 
provided.

2.  Then, readjudicate the appeal, 
including consideration of the updated 
VA treatment records through July 2013.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

